PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/414,473
Filing Date: 16 May 2019
Appellant(s): Custom Systems and Controls, Inc.



__________________
Jodi-Ann McLane
(Reg. No. 36,215)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 1, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Appellant’s assertion spanning pages 4-5 that Bannister fails to disclose “one or more sensors supported by each of the plurality of display units and configured to receive input in response to changes in the environment around each display unit, react to and to generate a signal in response to the changes in environment; and wherein the one or more sensors further coordinate the display on each of the plurality of display units based on each of the plurality of display units relative location and position with respect to the location and position of each other plurality of display units in the network” as claimed in independent claim 18, Examiner respectfully notes that the claimed features have been rejected as obvious in view of a combination of teachings of the prior art.
Regarding Appellant’s assertion spanning pages 5-7 that the combined teachings of Bannister and Altman ignore the claim language of claim 18 and the claims that depend therefrom, Examiner respectfully disagrees.  Specifically, Appellant asserts that “Applicant has not claimed “advertisements using multiple displays in combination,” but rather the use of sensors on the displays that are “configured to receive input in response to changes in the environment around each display unit, react to and to generate a signal in response to the changes in environment…”  Appellant appears to assert that Altman teaches exchange of locations is for mobile advertising display and only occurs when two or more mobile advertising displays are in “close proximity to one another”.  Appellant further asserts that this is contrary to the present claims, which do not include a “close” proximity restriction.  Appellant further asserts that Altman does not disclose or suggest that the same sensors also generate a signal when a change in environmental conditions surrounding the display occurs, not simply because the displays are located in close proximity to one another. As best understood by Examiner, Appellants disclosure expressly indicates that GPS and proximity sensors correspond to environment sensors which allow gathering of information about location and position with respect to other display units.
Specifically, Appellant’s disclosure paragraph 0029, which is cited by Appellants as supporting the argued sensors, indicates “Display unit 100 may also include one or more sensors 114. These sensors114 may be physically coupled to stand 104, as shown, or may be physically coupled to the head unit 116 that comprises display screen 102. Sensors114 may include global positioning system ("GPS") sensors, light sensors, humidity sensors, weather sensors, proximity sensors, motion sensors, a magnetometer or compass, accelerometers, or any other type of sensor that can react to and generate a signal in response to changes in the environment around display unit 100. These sensors may allow display unit 100 to gather information about its location and position with respect to other display units so they can coordinate what is displayed based on their relative location and position.”
Appellant’s paragraph 0029 includes the only mention of “environment” with respect to sensors.  Appellant’s disclosure expressly indicates that sensors may include “GPS sensors” or “proximity sensors” that “allow display unit 100 to gather information about its location and position with respect to other display units so they can coordinate what is displayed based on their relative location and position”.  As best understood by Examiner changes in an environment are disclosed by Appellant’s paragraph 0029 as corresponding to relative location and position sensed by GPS and/or proximity sensors.  Therefore, as best understood by Examiner, Altman appears to fairly teaches or suggest environment sensors corresponding to sensors (i.e. GPS or proximity sensor) disclosed by Appellant.  Therefore, as best understood by Examiner, the combined teaching of Bannister and Altman appear to fairly teach or suggest the claimed invention.
Regarding Appellant’s assertion that Altman “teaches away from the displays being expandable to cover large areas of ground as Applicant claims”, Examiner respectfully disagrees.  The combined teachings of Bannister and Altman would not preclude a network of displays expandable to cover a large area of ground because Altman expressly teaches that MADD displays 108a, 108b, 108c may exchange their own locations as well as the locations of other MADD displays around them via the display-to-display wireless data links 1502 and each MADD display unit 108a, 108b, 108c may determine its relative position within a group of MADD displays and the portion of the multi-vehicle advertisement display that it should present.  Further, Altman teaches a minimum number of MADD displays (e.g., two or more) are within a threshold proximity to one another.  One of ordinary skill would readily recognize that a larger area of ground would be covered when more than two are within proximity to each other.  Further, Altman at paragraph 0047 expressly discloses that “appropriate advertising zones may be the size of counties or states” which clearly cover large areas. Therefore, when multiple displays are within proximity to each other, the network of displays are expandable to cover a large area of ground, such as counties or states.
Regarding Appellant’s assertion spanning pages 7-9 that the combined teachings of Bannister, Altman and Kivley fails to fairly teach or suggested the claim limitations of claims 23 and 34, Examiner respectfully disagrees.
Regarding Appellant’s assertion that Kivley’s “first -down measuring device is not disclosed or described as being electronic, including the head, nor is the sleeve electronic”, Examiner respectfully notes that Kivley teaches that “When the first-down measurement device is brought in from the sideline for a first-down measurement, the advertisement may prominently be displayed to stadium fans through direct viewing or on television and possibly on an in-house football stadium scoreboard. The message may also be displayed in any sanctioned video game(s) which would show first-down measurements.” (see Kivley paragraph 0051).  Further, Kivley expressly discloses “First-down measurement devices containing the information display of the present invention may also be used in simulated American-style football games in which first-down measurements are displayed, such as video game(s).” (see Kivley abstract and paragraph 0050)
Therefore, as best understood by Examiner, the teachings of Kivley are in the same field of endeavor, fairly suggest electronic display in the form of television and/or simulation in video games such that the combination of Kivley with Bannister and Altman render the claimed features obvious.
Regarding Appellant’s assertions on page 8, third paragraph, that the combination would not result in a mountable electronic head of claim 34, Examiner respectfully disagrees.  Specifically, Bannister paragraph 0035 discusses intermittent connections as an alternative for when a device may not be able to maintain a connection at all times. Therefore, an always on connection is not precluded when appropriate.  Further, Altman at paragraph 0047 expressly discloses that “appropriate advertising zones may be the size of counties or states” which clearly cover large areas that would be more than satisfactory during a live football game spanning 100 yards.  
Regarding Appellant’s assertion on page 8, fourth paragraph, regarding mountable heads, Examiner has taken Official notice that it is notoriously well known to mount or attach signage for providing information and direction to users in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport.  One of ordinary skill, without inventive inspiration, would have been motivated to have provided mounting a display in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport using known techniques with predictable results.  
Appellant has failed to address the Examiner’s assertion of Official Notice that mounting or attaching signage for providing information and direction to users in a manner that facilitates easy viewing for an intended audience, such as on a wall or posts for a public venue such as a conference or airport was well known in the art. MPEP 2144.03 states that a general allegation that the claims define a patentable invention without any reference to the Examiner's assertion of Official Notice would be inadequate and, if the Appellant does not traverse the examiner's assertion of official notice, the Examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because the Appellant failed to traverse the Examiner's assertion of official notice. Therefore, the subject matter that is the subject of the Examiner’s Official Notice is now considered to be admitted prior art.
Regarding Appellant’s assertions on page 9 with respect to sensors responding to changes in environmental conditions, Examiner reiterates, as discussed in detail above, that as best understood by Examiner changes in the environment are disclosed by Appellant’s paragraph 0029 as corresponding to relative location and position sensed by GPS and/or proximity sensors.  Therefore, as best understood by Examiner, Altman fairly teaches or suggests environment sensors corresponding to sensors (i.e. GPS, proximity) disclosed by Appellant.  Therefore, as best understood by Examiner, the combined teaching of the prior arts appears to fairly teach or suggest the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Dorothy Harris/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.